Citation Nr: 1726685	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-22 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), dysthymia, depression, and anxiety.

2.  Entitlement to service connection for cancer of the left kidney.

3.  Entitlement to service connection for carotid artery disease.

4.  Entitlement to service connection for frostbite residuals to the fingers, toes, ears, and nose.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to April 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2012 and March 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

With regards to the Veteran's frostbite claim, the Board notes that the RO characterized the issue in the November 2012 rating decision and subsequent adjudications as an application to reopen a previously denied claim for service connection, due to the fact that the claim was previously denied in a final March 2010 rating decision.  The Board notes, however, that since the time of the March 2010 rating decision additional relevant service treatment records have been associated with the claims file.  Pursuant to 38 C.F.R. § 3.156(c) (2016), the Board finds that, due to the newly submitted service treatment records, the issue must be reconsidered on a de novo basis, as opposed to determining whether new and material evidence has been received to reopen previously denied claims.  38 C.F.R. § 3.156(c).  The issue has been recharacterized on the title page accordingly.

As to the Veteran's psychiatric disorder claim, the Board recognizes that the RO has characterized the issue as an application to reopen a previously denied claim for service connection for PTSD, due to the fact that the claim was previously denied in a final August 1996 rating decision.  As an initial matter, the Board notes that the additional service treatment records added since that decision are not relevant to the psychiatric disorder claim and, as such, the claim cannot be considered an original claim for service connection pursuant to 38 C.F.R. § 3.156(c), as with the frostbite residual claim above.  That said, the Board notes that within one year of the August 1996 rating decision in June 1997 the Veteran requested entitlement to service connection for "Anxiety-Dysth[y]mia and/or depression" as related to his service-connected back injury which caused him to be unable to work in his chosen profession and resulted in mental anguish because he did not feel productive.  Reading the Veteran's claim liberally, the Board considers the foregoing to constitute a valid notice of disagreement with the August 1996 rating decision denial of entitlement to service connection for PTSD.  The Board recognizes that a June 1997 rating decision denied entitlement to service connection for anxiety/dysthymia and/or depression; however, in July 1997 the Veteran submitted a statement that the Board construes as a notice of disagreement with the June 1997 denial of the foregoing claim.  As an SOC was not completed adjudicating any of the foregoing psychiatric disorder claims, the Board concludes that a final denial of the issue is not of record and that the matter may be considered on a de novo basis.

The Veteran originally requested a hearing before the Board in his August 2013 substantive appeals, but the Veteran withdrew the hearing request in March 2015 and requested the claim be adjudicated by the Board without the benefit of a hearing. 

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has an obligation to associate all relevant records with the claims file of a veteran, and a heightened duty when it comes to obtaining records in the possession of another Federal Agency.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  A January 2013 letter to the Veteran from the Social Security Administration (SSA) is of record.  The letter stated, in relevant part, "YOU RECEIVED A CONTINUOUS DISABILITY BENEFIT FROM JUNE 1992 THROUGH AGE 66 IN AUGUST 2010.  YOUR BENEFIT TYPE HAS BEEN CONVERTED FROM DISABILITY TO RETIREMENT, DUE TO AGE."  The record does not clearly indicate what disabilities formed the basis for the SSA disability benefits received prior to August 2010.  Where there is actual notice to VA that the Veteran is receiving disability benefits from the SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon where the identified records have a reasonable possibility of assisting in substantiation of the Veteran's claims.  Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).  As such, a remand is required to afford the RO/AMC the opportunity to seek these records.

In addition, an August 2013 Statement of the Case (SOC) stated that an April 2013 VA treatment record demonstrated that findings indicated that the Veteran had a simple cyst on the kidney and there was a zero percent chance of malignancy and did not require further testing.  This record has not been associated with the claims file, which includes treatment records from March 2013 but thereafter includes only VA medication and problems lists.  As such, VA treatment records from March 2013 should be associated with the electronic claims file.

Also, the Veteran has claimed that his symptoms of anxiety and depression were caused or aggravated by his service-connected low back disability.  The sole VA examination for the Veteran's mental health claim was an April 1996 examination that concluded only that the Veteran did not meet the criteria for a diagnosis of PTSD, but failed to consider the etiology of any other diagnosis, despite diagnosing dysthymia.  More recent VA problems lists also note a diagnosis of depressive disorder.  As such, the Board concludes that a VA examination is required for the acquired psychiatric disorder claim.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the electronic claims file all VA treatment records from March 2013 to the present.

2.  Request all available records concerning the Veteran from SSA.  All records obtained or any response received should be associated with the electronic claims file.  If these records are unavailable, this should be noted and explained in the electronic claims file, with appropriate notice provided to the Veteran.

3.  Schedule the Veteran for an appropriate examination of his claimed acquired psychiatric disorder.  The electronic claims file must be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the electronic claims file, eliciting a history directly from the Veteran, and conducting a thorough examination, as well as any diagnostic studies deemed necessary, the examiner must offer an opinion as to whether it is at least as likely as not that any diagnosed acquired psychiatric disorder (to include depressive disorder and dysthymia) was (a) incurred in or is otherwise related to his active service or (b) was caused OR aggravated by his service-connected low back disability. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner must provide the underlying reasons for any opinion provided.  If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

4.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of all benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


